Judgment, entered February 13, 1981, and order, entered March 13, 1981, denying plaintiffs’ motion for renewal, Supreme Court, New York County (Greenfield, J.), are unanimously affirmed, with costs. Appeal from order, Supreme Court, New York County (Greenfield, J.), entered February 2, 1981, granting motion to dismiss, is dismissed, without costs, as subsumed in the judgment. We hold that the complaint on its face fails to state any valid or cognizable cause of action against the defendants. We pass on no other substantive issue. Concur — Sandler, J. P., Carro, Asch and Silverman, JJ.